                              Case 4:18-cr-00648-LPR Document 33 Filed 02/23/21 Page 1 of 7
.-\0 24513 (Rev. 119il41   Judgment in a Criminal Case
                           Sheet I



                                               UNITED STATES DISTRICT COURT                                                 ~FEB 2 32021
                                                                                                                  JAMES         _
                                                                 Eastern District of Arkansas                     By:           cC   I         CK, CLERK
                                                                                 )
                 UNITED STATES OF AMERICA                                       )
                                                                                        JUDGMENT IN A CRIMINAL CASE                             DEPCLERK

                                       V.                                       )
                                                                                 )
              MARLON CHRISTOPHER WILLIAMS                                               Case Number: 4:18-CR-00648-001 LPR
                                                                                 )
                                                                                )       USM Number: 32872-009
                                                                                )
                                                                                           Chris Tarver (appointed)
                                                                                        lkfcndant's Attorney
THE DEFENDANT:
~ pleaded guilty to count(s)                1 an<:1 2 of th~ Superl:leding lnforrr,~Jion
D pleaded nolo contendere to count(s)
  which was accepted by the cou1t.
D was found guilty on count(s)
  after a plea of not guilty.

The defendant is adjudicated guilty of these offenses:

Title & Section                       Nature of Offense                                                         Offense Ended              Count
18 U.S.C. § 922(g)(1)                 Felon in Possession of a Firearm, a Class C Felony                        6/3/2018                 1ss

and 924(a)(2)                                                                                                   11/1/2018                2ss



       The defendant is sentenced as provided in pages 2 through                       7 __ of this judgment. The sentence is imposed pursuant to
the Sentencing Refonn Act of I 984.
D The defendant has been found not guilty on count(s)

ii Count(s)          1, 1s, and 2s
                       -------   ---------
                                                               ~ is      Dare dismissed on the motion of the United States.

          It is ordered that the defendant must notify the United States attomev for this district within 30 days of anv change of name. residence,
or mailing_ address until all fines, restitution. costs, and special assessments imposed bv this judgment are fullv paid~ Jfordered to pav' restitution,
the defendant must notify the court and United States attorney of material changes in economic circumstances.                            •

                                                                                                               2/22/2021




                                                                                            Lee P. Rudofsky, United States District Judge
                                                                               ------
                                                                               Name and Title ,Jf Judge



                                                                                Date
                             Case 4:18-cr-00648-LPR Document 33 Filed 02/23/21 Page 2 of 7
AO 245B iR.:\·. 0<li19) Judgm.:nt in Criminal Ca5.:
                        Shc.:t 2- lmprisonm.:nt
                                                                                                                             Judgment ·--- Pag.:                                        i    of     7
 DEFENDANT: MARLON CHRISTOPHER WILLIAMS
 CASE NUMBER: 4:18-CR-00648-001 LPR

                                                                 IMPRISONMENT

           The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a
 total term of:

 TIME SERVED




       D The court makes the follov.'ing recommendations to the Bureau of Prisons:




       D The defondant is remanded to the custody of the United States Marshal.

       D    The defendant shall surrender to the United States Marshal for this district:

            D at                                      D   a.m.     D p.m.       on

            D as notified by the United States Marshal.

       D The defendant shall sun·ender for service of sentence at the institution designated by the Bureau of Prisons:
            D before 2 p.m. on
            D as notified by the United States Marshal.
            D as notified by the Probation or Pretrial Services Otlice.


                                                                      RETURN
 I have executed this judgment as follows:




            Defendant delivered on                                                           to

 at                                                       with a certified copy of this judgment.


                                                                                                                                                                                      - - - - - - - - -----
                                                                                                                    UNITED STATES MARSHAL



                                                                              By                    . ···························-··········································-······
                                                                                                      DEPUTY UNITED STA HS \1ARSllAL
                          Case 4:18-cr-00648-LPR Document 33 Filed 02/23/21 Page 3 of 7
AO 24~B (Rev. 09/191   Judgment in a Criminal Ca~e
                       Shed 3 - Supcrvisc:d Release:
                                                                                                      Judgment-Page .          of
DEFENDANT: MARLON CHRISTOPHER WILLIAMS
CASE NUMBER: 4:18-CR-00648-001 LPR
                                                        SUPERVISED RELEASE
Upon release from imprisonment, you will be on supervised release for a term of:

 THREE (3) YEARS on COUNT ONE and THREE (3) YEARS on COUNT TWO to run concurrently




                                                       MANDATORY CONDITIONS
I.    You must not commit another federal, state or local crime.
2.    You must not unlawfully possess a controlled substance.
3.    You must refrain from any unlawful use ofa controlled substance. You must submit to one drug test within 15 days of release from
      imprisonment and at least two periodic drug tests thereafter. as determined by the court.
              D The above drug testing condition is suspended. based on the court's detamination that you
                  pose a low risk of future substance abuse. (check /(applicable)
4.     D You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
          restitution. (check /(applicable)
5.     ~ You must cooperate in the collection of DNA as directed by the probation officer. (check /!applicable)
6.     D You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et seq.) as
          directed by the probation officer. the Bureau of Prisons, or any state sex offender registration agency in the location where you
          reside. work, are a student, or were convicted of a qualifying oftense. /check /lapplicahleJ
7.     D You must participate in an approved program for domestic violence. rched. ifapplicahle,
You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
page.
                          Case 4:18-cr-00648-LPR Document 33 Filed 02/23/21 Page 4 of 7
AO 24~B (Rev. 09il 91   Judgment in a Criminal Case
                        Sheet 3A - Sup.:rviscd Release
                                                                                                J udgmcnt-Pagc                (lf


DEFENDANT: MARLON CHRISTOPHER WILLIAMS
CASE NUMBER: 4:18-CR-00648-001 LPR

                                         ST AND ARD CONDITIONS OF SUPERVISION
As pait of your supervised release, you must comply with the following standard conditions of supervision. These conditions are imposed
because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
officers to keep informed, report to the court about. and bring about improvements in your conduct and condition.

I.     You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
       release from imprisonment. unless the probation officer instructs you to report to a different probation office or within a different time
       frame.
')
       After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
       when you must report to the probation otlicer, and you must repo1t to the probation oflicer as instructed.
3.     You must not knowingly leave the federal judicial district where you are authorized to reside without first getting pennission from the
       comt or the probation officer.
4.     You must answer truthfully the questions asked by your probation officer.
5.     You must live at a place approved by the probation officer. If you plan to cha11ge where you live or anything about your living
       a1Tangements (such as the people you live with}, you must notitY the probation officer at least 10 days before the change. If notifying
       the probation otlicer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
       hours of becoming aware of a change or expected change.
6.     You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation otlicer 10
       take any items prohibited by the conditions of your supervision that he or she observes in plain view.
7.     You must work full time (at least 30 hours per week) at a lawful type of employment. unless the probation officer excuses you from
       doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
       you from doing so. If you pla11 to change where you work or anything about your work (such as your position or your job
       responsibilities}, you must notify the probation officer at least 10 days before the change. If notifying the probation officer al least 10
       days in advance is not possible due to unanticipated circumstances, you must notify the probation ofticer within 72 hours of
       becoming aware of a change or expected change.
8.     You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
       convicted ofa felony, you must not knowingly communicate or interact with that person without first getting the permission of the
       probation officer.
9.     If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
10.    You must not own. possess, or have access to a firearm. ammunition, destructive device, or dangerous weapon {i.e., anything that was
       designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or ta.c;ers).
11.    You must not act or make any agreement with a law enforcement agency to act as a confidential human source or infom1ant without
       first getting the pem1ission of the court.
12.     If the probation officer detem1ines that you pose a risk to another person (including an organization), the probation officer may
       require you to notify the person about the risk and you must comply with that instruction. The probation officer may contact the
       person and confim1 that you have notified the person about the risk.
 13.   You must follow the instructions of the probation officer related to the conditions of supervision.



U.S. Probation Office Use Only
A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. For fu1ther information regarding these conditions, see Oven•iew l?f Probation and Supervised
Release Conditions, available at: www .uscou1ts.gov.


Defendant's Signature                                                                                      Date
AO 245B (Rev. 09/191
                        Case 4:18-cr-00648-LPR Document 33 Filed 02/23/21 Page 5 of 7
                       Judgm.:nt in a Criminal Case
                       Sheet 3D - Supervised Release
                                                                                           Judgment-Page    5     of ... . ....   7.
DEFENDANT: MARLON CHRISTOPHER WILLIAMS
CASE NUMBER: 4:18-CR-00648-001 LPR

                                         SPECIAL CONDITIONS OF SUPERVISION
 1. Defendant must participate, under the guidance and supervision of the U.S. Probation Office, in a substance abuse
 treatment program which may include drug and alcohol testing, out-patient counseling, and residential treatment. Further,
 defendant must abstain from the use of alcohol during treatment. The defendant must pay for the cost of treatment at the
 rate of $10 per session, with the total cost not to exceed $40 per month, based on ability to pay as determined by the
 probation office. In the event the defendant is financially unable to pay for the cost of the treatment, the co-pay
 requirement will be waived.

 2. Defendant must participate in an anger management counseling program under the guidance and supervision of the
 U.S. Probation Office. The defendant must pay for the cost of treatment at the rate of $10 per session, with the total cost
 not to exceed $40 per month, based on ability to pay as determined by the probation office. In the event the defendant is
 financially unable to pay for the cost of the treatment, the co-pay requirement will be waived.
                             Case 4:18-cr-00648-LPR Document 33 Filed 02/23/21 Page 6 of 7
AO :!458 (Rev. 09/1'.l)   Judgment in a Criminal Case
                          Sheet 5 -··· Criminal Monetary Penalties
                                                                                                                    Judgment ....... Page ____ _Q_~   of     7
 DEFENDANT: MARLON CHRISTOPHER WILLIAMS
 CASE NUMBER: 4:18-CR-00648-001 LPR
                                                     CRIMINAL MONETARY PENALTIES
       The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.


                       Assessment                    Restitution                   Fine                      AV AA Assessment*                ,JVT A Assessment**
 TOTALS              $ 200.00                    $                           $                           s                                $



 D     The detennination ofrestitution is deferred until                             . An Amended .Judgment i11 a Criminal Case (AO 2-15C) will be
       entered after such dete1mination.

 D     The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

       If the defendant makes a partial payment. each payee shall receive an approximately proportioned payment, unless specified otherwise in
       the priority order or percentage pavment column below. However, pursuant to 18 U.S.C. § 36640). all nonfederal victims must be paid
       before the United States is paid. ·

 Name of Pavee                                                         Total Loss***                     Restitution Ordered             Priority or Percentage




 TOTALS                                    s                           0.00               s                         0.00


 0      Restitution amount ordered pursuant to plea agreement $

 0      The defendant must pay interest on restitution and a fine of more than $2.500, unless the restitution or fine is paid in full before the
        fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be subject
        to penalties for delinquency and default. pursuant to 18 U.S.C. § 3612(g).

  D     The court dete1mined that the defendant does not have the ability to pay interest and it is ordered that:

         D    the interest requirement is waived for the               D    fine     D    restitution.

         D    the interest requirement for the            O     fine       O restitution is modified as follows:

 * Amy~ Vicky, ~nq Andy Child P9moiraph)'. Victim Assistance Act of 2018, Pub. L. No. 115-299.
 ** Justice for V1ct1ms ofTraffickmg Act of 2015, Pub. L. No. 114-22.
 *** Findings for the total amount oflosses are required under Chapters 109A, 110, l lOA, and l l3A of Title                          18 for offenses committed on
 or after September 13. 1994, but before April 23. 1996.
AO 24~B (Rev. 09/19)
                          Case 4:18-cr-00648-LPR Document 33 Filed 02/23/21 Page 7 of 7
                       Judgmcnt in a Criminal Case
                       Sheet o - Schedule of Payments

                                                                                                                   .I udgmcnt •· •·· Page   7     or      7
 DEFENDANT: MARLON CHRISTOPHER WILLIAMS
 CASE NUMBER: 4:18-CR-00648-001 LPR


                                                            SCHEDULE OF PAYMENTS

 Having assessed the defendant"s ability to pay, payment of the total criminal monetary penalties is due as follows:

 A     ~    Lump sum payment of S            200.00                  due immediately. balance due


            •     not later than                                         . or
            •     in accordance with
                                           •    C,
                                                        •    D,
                                                                     •    E. or      D F below; or

 B     •    Payment to begin immediately (may be combined with                    • c,         DD.or          D F below); or

 C     D    Payment in equal                            re.g.. weekfv, mo11thf,,, quurrer(vi installments of $                 over a period of
                            (e.g.,   months or yeurs). to commence                        fe.g. 30 or 6n davs, after the date of this judgment: or

 I)    D    Payment in equal                            fe.g.. week(-.·, 11wn1/i(v, quarzerly! installments of $        over a period of
                ____ --~ (e.g.. momhs or years/, to commence             - - - - ~ re.g., 30 or 60 day.1; al1er release from imprisonment to a
            term of supervision; or

 E     D    Payment during the tenn of supervised release will commence within                  (e.g. 30 or 61i da_vs! after release from
            imprisonment. The court will set the payment plan based on an assessment of the defendant's ability to pay at that time: or

 F     D    Special instructions regarding the payment of criminal monetary penalties:




 Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetarv penalties is due during
 the period of imprisonment. All criminal monetarv penallies. except those payments made through the Federal Bureau of Prisons' Inmate
 Financial Responsibility Program, are made to the 'clerk of the court.

 The delendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.




 D     Joint and Several

       Case Number
       Defendant and Co-Defendant Names                                                          Joint and Several                    Corr~sponding_ Payee,
       (incl11di11g dej,,ndant number)                            Total Amount                        Amount                              1f appropriate




 D     The defendant shall pay the cost of prosecution.

 D     The defendant shall pay the following court cost(s):

 D     The defendant shall forfeit the defendant's interest in the following property to the United States:




 Pavments shall be applied in the following order: {l) assessment. (2) restitution principal, (3) restitution interest, (4) A VAA assessment.
 (55 fine principal, (6) fine interest, (7) community restitution, ( 8) JVT A assessment, (9) penalties, and (l 0) costs, mcluding cost of
 prosecution and court costs.
